Citation Nr: 0734612	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-21 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for flight 
training which was initiated prior to September 2003.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran's active service apparently began in June 1997, 
and he apparently remained on active duty when he applied in 
May 2003 for education assistance benefits under Chapter 30, 
Title 38, United States Code.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
November 2003 determination by the Department of Veterans 
Affairs (VA) Regional Office in Atlanta, Georgia.  


FINDINGS OF FACT

1.  It is undisputed that the veteran obtained a valid Class 
II medical certificate in September 2003, and that the 
program of flight training for which he seeks educational 
assistance began prior to September 2003.

2.  The flight training program at issue was not conducted by 
an institution of higher learning as part of an educational 
program designed to lead to a college degree, and was not 
part of a ground instructor certification course. 


CONCLUSION OF LAW

The requirements for payment of educational benefits under 
Chapter 30, Title 38, United States Code, for flight training 
which began prior to September 2003, have not been met.  38 
U.S.C.A. § 3034 (West 2002); 38 C.F.R. § 21.4235 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that payment of education assistance 
benefits for a course of flight training instruction should 
not be barred solely because he lacked a Class II medical 
certificate when he entered that program, as he had not been 
advised that a Class II medical certificate was required.

Duty to notify and assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which became law in November 
2000.  The VCAA provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist, a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).
The Board acknowledges that the record on appeal does not 
reflect notice to the appellant of the provisions of the VCAA 
in connection with his claim for Chapter 30 educational 
assistance for vocational flight training.  However, the 
statement of the case clearly advised the veteran of the 
criteria for eligibility for the payment of VA educational 
assistance benefits.  As will be explained below, the law, 
and not the evidence, is dispositive in this case, as the 
essential facts are undisputed.
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA and have no effect on the appeal.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (the Court has 
recognized the enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation).  See also Barger v. Principi, 16 
Vet. App. 132 (2002).  Therefore, the Board finds that no 
further action is necessary under the VCAA in this case.  The 
case is ready for appellate review. 
Applicable laws and regulations
Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who serves at least three years of 
continuous active duty.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2007).
The pursuit of flight training may be approved for an 
individual entitled to educational assistance benefits if (1) 
such training is generally accepted as necessary for the 
attainment of a recognized vocational objective in the field 
of aviation; (2) the veteran possesses a valid private 
pilot's license and meets the medical requirements necessary 
for a commercial pilot's license; and (3) the flight school 
courses meet Federal Aviation Administration (FAA) standards 
and are approved by the FAA and the State approving agency.  
38 U.S.C.A. § 3034(d).  
Except for two instances which are not applicable in the 
instant case (enrollment in a ground instructor certification 
course or when taking part in flight training at an 
institution of higher learning that leads to a standard 
college degree), at least a second-class (Class II) medical 
certificate is required during enrollment periods.  38 C.F.R. 
§ 21.4235(a)(2), (f).  
Factual background 
Clearwater Aviation Academy, the school at which the veteran 
obtained the flight training for which payment has been 
denied, is not an institution of higher learning.  Therefore, 
the veteran does not meet the exclusion at 38 C.F.R. § 
21.4235(f), which allows payment for flight training without 
a showing of a Class II medical certificate where the flight 
training at issue was part of a program of education that 
leads to a standard college degree.  Moreover, the 
educational institution certified that the veteran's 
vocational objective was to attain a license as a commercial 
pilot, so it is clear that the veteran was not pursuing a 
college degree.  The evidence also establishes that the 
training at issue was not obtained as part of a ground 
instructor certification course.
In May 2003, the RO advised the veteran that his claim for 
education benefits had been received, and advised him that a 
signature was required to complete the application for 
benefits.  Later that month, the veteran returned a 
signature.  The application was also signed by the veteran's 
Education Services Officer, as the veteran was still a member 
of the Armed Forces.  The information in this application, 
consistent with the other evidence of record, reflects that 
the veteran's goal was to become a professional pilot, and 
reveals that he was enrolled in a flight training program at 
Clearwater Aviation Academy.  This document states that the 
flight training program for which the enrollment 
certification was being supplied began in July 2002.  Later 
evidence states that the flight training program at issue 
began in July 2003.  However, the fact that the flight 
training at issue began prior to September 2003 is undisputed 
and is clearly established by the record.  

In July 2003, the RO received a form entitled "Enrollment 
Certification."  The form received was one page in length, 
consisting of blocks numbered 1 through 16.  This form was 
signed by a school certifying official.  On that same date, 
the RO received a copy of a third-class medical certificate 
and student pilot certificate, dated as issued in May 2002.  

The claims file reflects that, in September 2003, a 
Certificate of Eligibility to receive education benefits 
under Chapter 30, Title 38, United States Code, was issued to 
the veteran.  The claims file also reflects that the veteran 
obtained a Class II medical certificate in September 2003.  

In early September 2003, the RO advised the veteran that the 
back of VA Form 22-1999 (the veteran's Enrollment 
Certification form) had not been received.  An untitled VA 
form appears to have been faxed to the RO from the veteran's 
home in October 2003.  This form, at block 18, "Vocational 
Flight Training," includes the statement that, "The student 
must have a private pilot's license and meet the medical 
requirements (class I for an Airline Transport Pilot course; 
class II for all other courses) before entering training and 
continuously throughout the program."  Below block 20, under 
the hearing "CERTIFICATIONS," the form states that the 
person completing the certificate should read the 
certifications before completing blocks 1 through 16 on the 
front of the form.  The CERTIFICATIONS section, below at 
block 19, as to flight training, that "A copy of the 
student's class II medical certificate is on file in this 
institution."  The Board notes that the faxed copy of this 
portion of the form received in October 2003 is difficult to 
read.  A more legible copy of this form is associated with 
the claims file; that copy was received by mail in October 
2004.  

In November 2003, the RO advised the veteran that VA would 
not pay for his instrument rating course that began in July 
2003 because his medical certificate was more than one year 
old.  In September 2004, the veteran disagreed with this 
determination, stating that a Class III medical certificate 
was valid for three years after issuance.  The veteran also 
noted that he had been advised in September 2003 that he did 
not have the required Class II medical certificate on file, 
and he obtained the Class II medical certificate within the 
next week.  The veteran also noted that he had attempted to 
obtain confirmation from VA in 2003 that all necessary 
documents were in the file so that education benefits could 
be paid for his flight training, and was informed that a 
third-class medical certificate would be accepted.   

In February 2004, Clearwater Aviation Academy sent a letter 
to the RO noting that a VA compliance survey conducted in 
September 2003 had disclosed that the veteran had a Class III 
medical certificate, rather than the required Class II 
certificate.  The school noted that it had attempted to 
assist the veteran to obtain payment for his flight training 
by writing to the RO and explaining that this was an 
administrative error.  

Analysis

The veteran does not dispute the fact that he did not have a 
current Class II medical certificate when his flight training 
program began in July 2002 or July 2003.  The veteran himself 
has proffered a copy of a Class II medical certificate dated 
in September 2003.  This medical certificate, together with 
the veteran's statements that he obtained a Class II medical 
certificate in September 2003, clearly establishes that the 
veteran did not obtain a second class medical certificate 
until after the training program began in either July 2002 or 
July 2003.

The veteran contends that payment of education benefits for 
this course should not be subject to the general requirement 
that he have a Class II certificate because he was not 
informed until September 2003 of the need to have a current 
Class II medical certificate in order to comply with VA law 
and regulations.  He contends that his submission of a Class 
III medical certificate was based on incorrect information 
from the school and from VA.  He notes that he did not obtain 
a copy of the VA Form which would have advised him of the 
requirement until September 2003.  In addition, the veteran 
contends that once he received the appropriate information 
from VA, he immediately obtained a Class II medical 
certificate. 

He contends that it would be unfair for VA to fail to approve 
the requested award of education benefits since both the 
school and VA failed to notify him of the requirement for a 
Class II medical certificate.  

The Board fully appreciates the veteran's contentions.  It is 
clear that, given the expense of the course (which cost more 
than $5,000), the veteran would not have hesitated to obtain 
a Class II medical certificate if he had been aware of the 
requirement.  Nevertheless, the governing regulations require 
a Class II medical certificate for an award of the 
educational assistance at issue, without exception.  The 
governing regulation provides that the Class II medical 
certificate is required as of the date the training 
commences, and does not provide any exception for payment if 
a Class II medical certificate is obtained after the date the 
training begins.  The Board is not free to disregard 
applicable provisions of governing regulations.  38 U.S.C.A. 
§ 7104.

The Board understands the veteran's contention that the 
regulations should not bar benefits for failure to have a 
Class II certificate where VA and the flight training school 
did not advise him of the requirement that he hold a Class II 
medical certificate.  However, the governing regulation does 
not provide an exception to the requirement for individuals 
unaware of the requirement.  The governing law does not 
provide an exception based on incomplete or erroneous advice 
from VA.  Rather, governing law states that the fact that 
erroneous information was received from a government 
employee, even if factually established, cannot be used to 
estop the government from denying benefits.  McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 
U.S. 414, 424 (1990)). 

The Board also notes that the laws governing veterans' 
benefits allow consideration of situations where fairness 
requires a decision not otherwise authorized by law, but this 
authority may be exercised only by the Secretary of Veterans 
Affairs, not by the Board.  38 U.S.C.A. § 503.

In this instance, the law is specific as to the criteria for 
the benefit sought on appeal.  In order to be eligible for 
payment of Chapter 30 educational assistance benefits for the 
training at issue, the veteran must have held a valid Class 
II medical certificate during his entire period of enrollment 
in the flight training course.  The Board is bound by these 
legal criteria.

As the veteran does not dispute that he held a Class III 
medical certificate when the flight training at issue began, 
rather than the required Class II medical certificate, there 
is no legal basis which authorizes the Board to award 
entitlement to Chapter 30 educational benefits for that 
period.  Where the law and not the evidence is dispositive, 
the appeal must be terminated or denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

As noted above, further notification to the veteran of the 
evidence required to substantiate his claim or further 
development of the evidence as to whether he held a valid 
Class II medical certificate prior to September 2003 would be 
fruitless.  The veteran has proffered the Class II medical 
certificate obtained in September 2003, and has clearly 
provided evidence and statements that he held a Class III 
medical certificate prior to that date.  The appeal for 
payment of education assistance benefits under Chapter 30, 
Title 38, United States Code, for flight training which began 
prior to September 2003, must be denied.  


ORDER

Entitlement to an award of educational benefits under Chapter 
30, Title 38, United States Code, for flight training which 
began prior to September 2003 is denied as a matter of law.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


